Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			  REASONS FOR ALLOWANCE
Applicant’s arguments are found persuasive.
Although newly found WO 2005/054340 A1 teaches hybrid inorganic polymer system comprising aluminosilicate modified with silane functional group at pages 4, 5 and 7 and in example 1, but it teaches neither the instant chemical formula 1 nor Da> 3.0 based on Equation 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







THY/April 1, 2021                                                        /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762